DETAILED ACTION
	Claims 1-3, 5-9, 14-16, 18-24 are present for examination.
	Claims 1, 3, 14, 16 and 21-22 have been amended.
	Claims 4 and 17 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 1-3, 5-9, 14-16, 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest receiving, from a host system, a command pertaining to a non-volatile memory device on a memory sub-system, wherein a portion of the non-volatile memory device has an association with the host system, and wherein the command comprises a logical address; in response to determining that the logical address is not within a range of logical addresses associated with the host system, determining that the command is a dissociate instruction to dissociate the portion of the non-volatile memory device on the memory sub-system with the host system; and in response to determining that the command is the dissociate instruction, removing the association of the portion of the non-volatile memory device on the memory sub-system with the host system as recited in claims 1, 14 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pages 8-9, filed 04/18/2022, with respect to the rejection of claims 1, 14 and 21 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

Applicant’s arguments, see pages 9-10, filed 04/18/2022, with respect to the rejection of claims 2-3, 9, 15-16, 20 and under 35 U.S.C 103 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139